NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

RAMON M. ORTIZ,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2910
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See § 775.087(1)(c), Fla. Stat. (2013); Strickland v. State, 437

So. 2d 150 (Fla. 1983); Brooks v. State, 93 So. 3d 402 (Fla. 2d DCA 2012); State v.

Richards, 639 So. 2d 680 (Fla. 2d DCA 1994); State v. Gray, 633 So. 2d 105 (Fla. 2d

DCA 1994).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.